24 F.3d 247NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
INTEX PLASTICS CORPORATION, Successor in interest to IntexPlastics Sales Company, Plaintiff-Appellant,v.UNITED NATIONAL INSURANCE COMPANY;  New England ReinsuranceCorporation;  First State Insurance Company;  OldRepublic Insurance Company;  Twin CityFire Insurance Company,Defendants-Appellees.
No. 92-56102.
United States Court of Appeals, Ninth Circuit.
Submitted April 1, 1994.*Decided May 4, 1994.

Before:  PREGERSON, CANBY, and RYMER, Circuit Judges.


1
MEMORANDUM**


2
Intex Plastics Corporation appeals the district court's judgment in favor of United National Insurance Company and its other liability insurers in Intex's diversity action seeking indemnity for an adverse judgment in a patent infringement suit brought by Charles Hall.  We previously held that the insurers had no duty to defend Intex in the Hall action.  Intex Plastics Sales Co. v. United Nat'l Ins. Co., Nos. 91-55276, 91-55330 (9th Cir.  May 2, 1994).  The duty to defend is broader than the duty to indemnify.   Horace Mann Ins. Co. v. Barbara B., 4 Cal.4th 1076, 1081 (1993).  Hence, there can be no duty to indemnify where there is no duty to defend.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3